DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “outputting exhaust gases” is unclear. It is unclear where the exhaust gases are being created, and where they are being exhausted from. 
Regarding claim 5, the claim is unclear since the claim first starts by providing two alternative embodiments, one dealing with the stream being sent to the vehicle cabin and one dealing with the stream being sent to the engine, but then provides a step of directing the stream into the combustion chamber. Currently, the wording of the claim seems to apply the step of providing the stream into the combustion chamber to both of the alternative embodiments. This renders the claim indefinite since it is unclear how the air being sent to the vehicle cabin can then be directed into the combustion chamber. 
Regarding claim 6, “the source” is referred to as something being provided; however, in claim 1, the “source” is referring to a location where two gases are mixed. This renders claim 6 indefinite. It is unclear what the “implementation of two parallel oxygen-enrichment systems” is accomplishing. 
Regarding claim 7, the limitation “further comprising a parallel oxygen controller configured to…” is indefinite. The claim is directed to a process; therefore, it is unclear what is comprising this parallel oxygen controller. It is unclear how a process can comprise a controller. 
Also regarding claim 7, it is unclear whether or not the “first oxygen-enrichment system” and the “second oxygen-enrichment system” are the “parallel oxygen-enrichment systems” referred to in claim 6, upon which claim 7 depends. 
Regarding claim 9, it is unclear whether or not the “oxygen-enriched air” is the same air as recited in claim 1, upon which claim 9 depends. Furthermore, if it is the same oxygen-enriched air, it is unclear how it can be provided by a tank of pressurized oxygen, since claim 1 requires that this air is a stream separated from ambient air. 
Regarding claim 10, it is unclear what “oxygen” this is referring to. Furthermore, it is unclear what it is being “provided” to. 
Regarding claims 11 and 12, it is unclear what “the oxygen” is referring to. 
Regarding claim 13, the limitation “further comprising a safety shut-off mechanism” is unclear. The claim is directed to a process; therefore, it is unclear what is comprising this mechanism. It is unclear how a process can comprise a mechanism. 
Regarding claim 14, it is unclear whether or not “oxygen-enriched air” is referring to the “oxygen-enriched air” referenced in claim 1, upon which claim 14 depends. 
Regarding claim 15, it is unclear whether or not “oxygen-enriched air” is referring to the “oxygen-enriched air” referenced in claim 1, upon which claim 14 depends. 
Also regarding claim 15, since claim 1 recites that the “dedicated cabin modified oxygen-enriched air stream” is introduced into the vehicle cabin, it is unclear whether or not claim 15 is requiring an additional oxygen-enriched air to be sent to the cabin. 
Regarding claim 17, the limitation “further comprising a vehicle operator control” is unclear. The claim is directed to a process; therefore, it is unclear what is comprising this control. It is unclear how a process can comprise a control. 
Also regarding claim 17, it is unclear where the “available excess oxygen” comes from. 
Regarding claim 18, it is unclear whether the “oxygen-enriched air” is the “dedicated cabin modified oxygen-enriched air stream” of claim 1, upon which claim 18 depends, or some other oxygen-enriched air stream. 
Also regarding claim 18, it is unclear what the air is “directly introduced” from. Without saying what the air is being directly introduced from, the limitation is meaningless since it is necessarily directly introduced from something. 
Regarding claim 19, it is unclear whether “hyper-concentrated air” is one of the previously recited air streams from claim 1 (e.g. the dedicated cabin modified oxygen-enriched air stream), upon which claim 19 depends, or a separate air stream. 
Regarding claim 20, “optimal” and “maximize benefits” are both unclear since there is no definition of what these mean. Furthermore, “engine” should be changed to “the engine”. 
Claim 22 recites the limitation "the output".  There is insufficient antecedent basis for this limitation in the claim.
Also regarding claim 22, it is unclear what “already elevated level” is referring to. It is unclear whether this is an elevated amount of air, an elevated amount of oxygen, or something else. 
Claim 23 recites the limitation "the air being discharged from the vehicle cabin".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 24, it is unclear whether “the oxygen-elevated air stream” is the “oxygen-enriched air stream” or some other stream. 
Also regarding claim 24, it is unclear which ambient air stream “the ambient air stream” is referring to since claim 1 refers to two ambient air streams. 
Claim 24 recites the limitation "the individual supply lines".  There is insufficient antecedent basis for this limitation in the claim. Furthermore, after reciting “the individual supply lines”, claim 24 recites “individual supply lines” again. It is unclear whether or not these are the same “individual supply lines”. 
Regarding claim 25, it is unclear which ambient air stream “the ambient air stream” is referring to since claim 1 refers to two ambient air streams.
Claim 25 recites the limitation "the supply lines" twice.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 25, “extreme” is not defined and is therefore unclear due to the relative nature of the term. 
It is noted that the language of claim 25 should be modified since “enhanced by” (emphasis added) refers to all the various recited mixing enhancers, including “through pressure variations” (emphasis added). The limitation “enhanced by…through pressure variations” is grammatically improper.

Allowable Subject Matter
If the 112 2nd paragraph rejections are overcome, the claims would be allowed.
The following is a statement of reasons for the indication of allowable subject matter:  USPA 2018/0283262 A1 discloses a similar method as claimed in claim 1, but does not disclose at a source, creating a modified oxygen-enriched air stream from the stream of oxygen-enriched air and ambient air . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776